DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Since the parent application No. 16/129600 (see under the title) has been fully matured into the patent, therefore the application should be updated to: -- “now US patent No. 11,088,600” --. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The phrase:” detecting, by the depth detecting device, whether a depth of the depression is within a set range” (clam 1, lines 20-21) should be updated to: --" detecting a depth of the depression is within a set range by the depth detecting device”--  , for clarity of the claim.
“measuring, by a height detecting device, the height of the first projecting portion”(claim 10, lines 2-3) should be updated to:--" measuring  the height of the first projecting portion by a height detecting device”--, for clarity of the claim.     Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,088,600, hereinafter the ‘600. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
The ‘600 reference claims the method for manufacturing a rotor core using a depth detecting device, a lower die including a plurality of projection portions, and a holding member, the method comprising: 
placing a core body including a stack of blank members onto the lower die, wherein a magnet insertion hole passes through the core body in a lengthwise direction such that a first projecting portion of the plurality of projection portions formed on the lower die is positioned in the magnet insertion hole (see claim 1, lines 8-14 of the ‘600); 
bringing a permanent magnet in the magnet insertion hole into contact with an upper end of the first projecting portion (see lines 15-17 of claim 1); 
placing the holding member onto the core body after bringing the permanent magnet into contact with the upper end of the first projecting portion, the holding member configured to hold the core body with the lower die (see lines 18-22 of claim 1); 
after placing the holding member onto the core body, injecting melted resin into the magnet insertion hole in which the permanent magnet has been inserted (see lines 23-25) ; 
after injecting the melted resin into the magnet insertion hole, removing the lower die and the holding member from the core body to form a depression on a lower end portion of a solidified resin formed by solidifying the melted resin, the lower end portion corresponding to the first projecting portion (see claim 1, lines 24-25); and 
detecting, by the depth detecting device, whether a depth of the depression is within a set range (in line 5-7 of claim 1).
	Therefore, the above subject as claimed is met by the ‘600.
	Limitations of claims 2-3 are also claimed by the ‘600 (see claims 2-3 and/or claims 7-8).
	As applied to claims 4-5 (compare claims 5-6 of the ‘600).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt